          Case 2:20-cv-01200-APG-VCF Document 13 Filed 08/03/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 THE UNITED STATES OF AMERICA for                       Case No.: 2:20-cv-01200-APG-VCF
   the use and benefit of BOMBARD
 4 ELECTRIC, LLC,                                       Order Granting Motion to Intervene

 5          Plaintiff                                               [ECF No. 5]

 6 v.

 7 JE DUNN CONSTRUCTION COMPANY, a
   Missouri corporation; SUSTAINABLE
 8 MODULAR MANAGEMENT, INC., a
   Texas corporation; HARTFORD FIRE
 9 INSURANCE COMPANY, a surety;
   TRAVELERS CASUALTY AND SURETY
10 COMPANY OF AMERICA, a surety;
   FEDERAL INSURANCE COMPANY, a
11 surety; PACIFIC INDEMNITY COMPANY,
   a surety; and DOES 1 through 10; ROE
12 ENTITIES 1 through 20, inclusive,

13          Defendants

14         The Sherwin-Williams Company moved to intervene in this action. ECF No. 5. No one

15 has opposed the motion and there is good cause to grant it.

16         I THEREFORE ORDER that the motion to intervene (ECF No. 5) is GRANTED.

17 Sherwin-Williams shall file its Complaint-in-Intervention by August 14, 2020.

18         DATED this 3rd day of August, 2020.

19

20
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
21

22

23
